Supreme Court

                                                      No. 2013-247-Appeal.
                                                      (PB 10-5615)
                                                      No. 2013-248-Appeal.
                                                      (PC 10-5672)
                                                      No. 2013-249-Appeal.
                                                      (PB 10-7394)




Allan M. Shine et al.            :

         v.                      :

Charles Moreau et al.            :




   NOTICE: This opinion is subject to formal revision before
   publication in the Rhode Island Reporter. Readers are requested to
   notify the Opinion Analyst, Supreme Court of Rhode Island, 250
   Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
   3258 of any typographical or other formal errors in order that
   corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2013-247-Appeal.
                                                                    (PB 10-5615)
                                                                    No. 2013-248-Appeal.
                                                                    (PC 10-5672)
                                                                    No. 2013-249-Appeal.
                                                                    (PB 10-7394)

                                                                    Concurring and dissenting
                                                                    Opinion begin on Page 29

           Allan M. Shine et al.              :

                     v.                       :

           Charles Moreau et al.              :

                   Present: Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Justice Robinson, for the Court. These consolidated cases come before this Court on

appeal from a decision of the Providence County Superior Court, which contained three distinct

holdings. First, the Superior Court granted the Central Falls Receiver’s1 motion for partial




1
        There were several individuals who served as Receiver for the City of Central Falls
during the period of time preceding the filing of these cases and during the pendency of the
cases. We shall simply make a generic reference to “the Receiver.” On November 14, 2013, by
order of this Court, Allan M. Shine, Esq. (the Trustee) was substituted as Appellee in the place of
the Receiver in all three of the cases consolidated in the present action.
        According to the “Memorandum in Support of Assented to Motion to Change Name of
Appellee,” on August 1, 2011, the Receiver for Central Falls filed for bankruptcy. The United
States Bankruptcy Court confirmed a “Fourth Amended Plan for the Adjustment of Debts of the
City of Central Falls, Rhode Island” (the Plan). The Plan became effective on October 22, 2012.
Pursuant to the terms of Article IV, Section S of the Plan, all claims against elected officials of
the City of Central Falls were transferred into a trust, and Mr. Shine was appointed as Trustee,
thus beginning his involvement in these cases. Mr. Shine, in his official capacity, is the only
Appellee in the Supreme Court cases numbered 2013-247 and 2013-249. However, the
Appellees in Supreme Court case number 2013-248 are Mr. Shine, in his official capacity;
Rosemary Booth Gallogly, in her capacity as Director of the Department of Revenue; James


                                               -1-
summary judgment, holding that the Receiver, who was appointed to Central Falls pursuant to

the terms of G.L. 1956 chapter 9 of title 45 (the Financial Stability Act or the Act), was entitled

to reimbursement for his attorneys’ fees; the Superior Court determined that such reimbursement

was to be provided by the Central Falls Mayor Charles Moreau (the Mayor),2 in his individual

capacity, and the members of the City Council for the City of Central Falls (the City Council)

(collectively the Appellants),3 in their individual capacities. The Superior Court, consequently,

denied the counter-motion for summary judgment filed by the Appellants on the same issue. The

Superior Court’s second holding was to determine that the Mayor was not entitled to

indemnification from the Receiver for “all losses, costs, expenses, and damages—including


Diossa, in his capacity as a member of the City Council for the City of Central Falls; and Richard
Licht, in his capacity as Director of the Department of Administration.
2
        We note that Mr. Moreau was recently released from federal prison after serving a
sentence for accepting a bribe in an unrelated matter. See W. Zachary Malinowski, Judge frees
corrupt ex-Central Falls Mayor Moreau after year in jail, The Providence Journal,
http://www.providencejournal.com/article/20140228/News/302289892 (last visited June 17,
2015). However, this fact has no bearing on our legal analysis.
3
        In Supreme Court case number 2013-248, the Appellants are Mayor Charles Moreau, in
his official capacity as Mayor of the City of Central Falls and individually; the City Council for
the City of Central Falls; William Benson, Jr., in his capacity as a member of the City Council
for the City of Central Falls; Richard Aubin, Jr., in his capacity as a member of the City Council
for the City of Central Falls; Eunice DeLaHoz, in her capacity as a member of the City Council
for the City of Central Falls; and Patrick J. Szlastha, in his capacity as a member of the City
Council for the City of Central Falls.
        In Supreme Court case number 2013-247, the Appellants are Mayor Moreau, in his
official capacity and in his individual capacity; William Benson, Jr., in his official capacity as
President of the City Council for the City of Central Falls and in his individual capacity; Richard
Aubin, Jr., in his official capacity as a member of the City Council for the City of Central Falls
and in his individual capacity; Eunice DeLaHoz, in her official capacity as a member of the City
Council for the City of Central Falls and in her individual capacity; Patrick J. Szlastha, in his
official capacity as a member of the City Council for the City of Central Falls and in his official
capacity; and James Diossa, in his official capacity as a member of the City Council for the City
of Central Falls and in his individual capacity.
        In Supreme Court case number 2013-249, the only Appellant is Mayor Moreau in his
official as well as his individual capacity.
        We shall refer to all of the above individuals collectively as the Appellants.


                                               -2-
attorney’s fees and court costs—arising out of” the instant cases, thus denying the Mayor’s

motion for partial summary judgment and granting the counter-motion for summary judgment

filed by the Receiver on that issue. Lastly, the Superior Court denied a “Motion for Advance

Attorney’s Fees” filed by Attorney Lawrence L. Goldberg.

       On appeal, Appellants contend that the hearing justice’s decision was in error for the

following reasons: (1) in granting the Receiver’s motion for partial summary judgment with

respect to reimbursement of the Receiver’s attorneys’ fees, the hearing justice misapplied the

statute at issue, § 45-9-11, and failed to recognize that Appellants were immune under the Anti-

SLAPP Act, as codified in G.L. 1956 chapter 33 of title 9, and the “Noerr-Pennington doctrine;”4

(2) in denying Appellants’ partial motion for summary judgment seeking indemnification for the

Mayor, the hearing justice erred in concluding that the Mayor was not acting in his official

capacity and was, therefore, not entitled to indemnification for his legal costs under G.L. 1956

§ 45-15-16 and, as currently codified, Central Falls Code of Ordinances, Chap. 2, Art. III, Div. 3,

§ 2-108 (the City Ordinance); and (3) in denying Attorney Goldberg’s motion for advance of

attorneys’ fees, the hearing justice erred because Attorney Goldberg was properly retained by the

City Council to represent it in the suit regarding the constitutionality of the Financial Stability

Act and, thus, was entitled to remuneration.

       For the reasons set forth in this opinion, we reverse the Superior Court’s judgment in all

respects.

4
       The “Noerr-Pennington doctrine” has been defined as “[t]he principle that the First
Amendment shields from liability * * * companies that join together to lobby the government.”
Black’s Law Dictionary 1209 (10th ed. 2014). The doctrine is derived from the following cases:
Eastern Railroad Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961);
United Mine Workers of America v. Pennington, 381 U.S. 657 (1965). Black’s Law Dictionary
at 1209; see also Cove Road Development v. Western Cranston Industrial Park Associates, 674
A.2d 1234, 1237-39 (R.I. 1996) (discussing the Noerr-Pennington doctrine in detail).



                                               -3-
                                                 I

                                        Facts and Travel

       The passing of the Financial Stability Act and the appointment of a Receiver for Central

Falls has garnered much coverage in the press and much attention from the Rhode Island courts.5

In fact, this Court has already had occasion to rule on the constitutionality of the Financial

Stability Act, holding that the Act is constitutional. See Moreau v. Flanders, 15 A.3d 565 (R.I.

2011). The issues now before us deal with claims that remained in the consolidated cases after

we passed on the Act’s constitutionality. Due to the fact that the details of this case have been

extensively set forth both in our previous decision and in a previous decision of the Superior

Court, we shall limit ourselves to simply relating the specific facts pertinent to the issues now

before us. We refer the interested reader to those other opinions for a more detailed recitation of

the facts. See Moreau, 15 A.3d at 570-73; Pfeiffer v. Moreau, Nos. PB 10-5615, PB 10-5672,

2010 WL 4156173 (R.I. Super. Oct. 18, 2010).6

                                                 A

                                           Background

       On July 16, 2010, Mark A. Pfeiffer, a retired Superior Court Justice, was appointed as the

first Receiver for the City of Central Falls pursuant to the terms of the Financial Stability Act in
5
        See, e.g., Moreau v. Flanders, 15 A.3d 565 (R.I. 2011); Flanders v. Moreau, Nos. PB 10-
5615, PB 10-5672, PB 10-7394, slip op. (R.I. Super. July 22, 2011); Pfeiffer v. Moreau, Nos. PB
10-5615, PB 10-5672, 2010 WL 4156173 (R.I. Super. Oct. 18, 2010); see also Abby Goodnough,
One More Job Lost in the Recession: The Mayor’s, The New York Times,
http://www.nytimes.com /2011/02/22/us/22mayor.html?_r=0 (last visited June 17, 2015); John
Hill, Receiver acts swiftly to take control of Central Falls, demoting mayor first,
http://www.ricouncil94.org/Portals/0/Uploads/Documents/Public/Receiver%20acts%20swiftly%
20to%20take%20control%20of%20Central%20Falls.pdf (last visited June 17, 2015).
6
        See also Katherine Newby Kishfy, Preserving Local Autonomy in the Face of Municipal
Financial Crisis: Reconciling Rhode Island’s Response to the Central Falls Financial Crisis with
the State’s Home Rule Tradition, 16 Roger Williams U. L. Rev. 348, 348-52 (Spring 2011).


                                               -4-
order to begin grappling with the woeful financial state of Central Falls. Moreau, 15 A.3d at

569. The Receiver proceeded, quite properly, to invoke the Financial Stability Act so as to

assume the function and duties of the Mayor. Id. at 572. Subsequently, the City Council passed

a resolution authorizing the hiring of an attorney to provide the City Council with advice and

guidance. Id. The next day the Receiver rescinded that resolution. Id. The City Council then

passed a resolution which authorized the engagement of legal counsel to file a court action

challenging the constitutionality of portions of the Financial Stability Act. Id. The Receiver also

rescinded that resolution and sent the City Council a letter which stated that, with respect to the

issue of the constitutionality of the Financial Stability Act, the City Council was ordered to serve

only in an advisory capacity. Id. Then, on September 23, 2010, the Receiver filed a verified

complaint in the Superior Court for Providence County seeking declaratory and injunctive relief

against the Mayor and the City Council. Id. at 573. The Mayor and the City Council reacted by

filing, on September 27, 2010, their own cause of action in Superior Court. Id. The cases were

consolidated in the Superior Court, and it is in those consolidated cases that this Court ultimately

opined that the Financial Stability Act was constitutional. Id.

       After we handed down our ruling on the Act’s constitutionality, there remained several

claims yet to be adjudicated. It is the Superior Court’s rulings as to those claims which are

before this Court in the present appeal. See Flanders v. Moreau, Nos. PB 10-5615, PB 10-5672,

PB 10-7394, slip op. (R.I. Super. July 22, 2011). As we have indicated, the pertinent remaining

claims include a claim by the Receiver for reimbursement of his attorneys’ fees pursuant to § 45-

9-11 and a claim by the Appellants seeking indemnification for the Mayor’s “losses, costs,

expenses, and damages—including attorney’s fees and court costs” pursuant to § 45-15-16 and




                                               -5-
the City Ordinance. Additionally, there remains the issue of Attorney Goldberg’s attorneys’

fees.

                                                 B

                              Motions Before the Superior Court

        The Superior Court, in the case at bar, was presented with the following filings: (1) the

Receiver’s motion for summary judgment seeking reimbursement of his attorneys’ fees and the

Appellants’ objection thereto as well as their counter-motion for summary judgment; (2) the

motion for summary judgment filed by the Mayor seeking indemnification and the Receiver’s

counter-motion for summary judgment with respect to that same claim; and (3) a “Motion for

Advance Attorney’s Fees” for Attorney Goldberg and the Receiver’s objection to that motion.

We shall discuss the Superior Court’s decision on each motion in turn.

                                                 C

                                  The Superior Court Decision

                              1. Reimbursement of the Receiver

        The hearing justice ruled that, in his estimation, “it [was] abundantly clear that the

Receiver has satisfied the elements of his § 45-9-11 claims against Mayor Moreau and the City

Council.”7 Focusing on the criteria contained in the just-cited statute, he found that the Mayor

and the City Council had “caused” the Receiver to be required to expend unappropriated funds in

7
        General Laws 1956 § 45-9-11(a) provides in pertinent part as follows:

                      “No official of a city * * * that is subject to the jurisdiction
               of a * * * receiver * * * shall knowingly expend, or cause to be
               expended, in any fiscal year any sum in excess of that official’s
               departmental or other governmental unit’s appropriation duly made
               in accordance with the law, nor commit the city * * * nor cause it
               to be committed, to any obligation for the future payment of
               money in excess of that appropriation, with the exception of court
               judgments.”


                                                -6-
order to engage outside counsel and pursue his Superior Court action for declaratory and

injunctive relief; the hearing justice determined that, as a result, the Appellants were personally

liable for the expended funds. He stated: “Mayor Moreau and the City Council have failed to

proffer any evidence to contradict the fact that no appropriations were made in the fiscal year

2010-2011 budget for the retention of outside legal counsel by any of the Receiver, Mayor

Moreau, and the City Council.” The hearing justice also referenced “numerous letters” from the

Receiver to the Mayor and the City Council to put them on notice as to the lack of appropriations

for the retention of outside counsel. The hearing justice concluded that portion of his analysis

with a finding that “Mayor Moreau and the City Council’s retention of counsel and pursuit of the

instant litigation—despite the Receiver’s admonitions—were intentional and in derogation of the

Receiver’s superior and superseding authority.”

       Turning next to address the Appellants’ invocation of the Anti-SLAPP statute and the

“Noerr-Pennington doctrine” as constituting a “shield from liability,” the hearing justice found

that the Anti-SLAPP statute and the “Noerr-Pennington doctrine” were not applicable to the

instant cases.8 He went on to state that “both Mayor Moreau and the City Council were free to

engage counsel or challenge the [Financial Stability Act’s] constitutionality in their individual

capacities and at their own expense.” The hearing justice then concluded his discussion with the

following additional words: “Despite numerous admonitions from the Receiver, Mayor Moreau

and the City Council proceeded in derogation of [the Receiver’s] authority and caused the City to




8
       Rhode Island’s Anti-SLAPP statute, as codified in G.L. 1956 chapter 33 of title 9, was
“intended to emulate the federal Noerr-Pennington doctrine * * * by providing conditional
immunity to any person exercising his or her right of petition or free speech under the United
States or Rhode Island Constitution concerning matters of public concern.” Global Waste
Recycling, Inc. v. Mallette, 762 A.2d 1208, 1210, 1211 (R.I. 2000).


                                               -7-
incur expenses not previously appropriated. As a result, having chosen not to proceed in their

individual capacities, the parties must now face the music and pay the price.”

                               2. Indemnification of the Mayor

       The hearing justice began his consideration of the issue of the Mayor’s asserted

entitlement to indemnification by noting that § 45-15-16 authorizes cities to pass ordinances

concerning indemnification of public officials for legal fees and further noting that Central Falls

had passed such an ordinance—viz., the previously referenced City Ordinance. Under the City

Ordinance, in order to be entitled to indemnification, the public official is required to have been

acting “within the scope of his official duties or employment” or “from the performance * * * of

his public duties” when he or she incurs the attorneys’ fees and costs. It was the judgment of the

hearing justice that, when the Mayor engaged counsel and proceeded with the litigation, he was

“acting beyond the narrow scope of his official or public duties” because the appointment of the

Receiver had reduced the Mayor to merely an advisory capacity. The hearing justice stated that,

for that reason, the Mayor was not entitled to indemnification under the City Ordinance.

       The hearing justice also pointed out that, even if the Mayor were entitled to

indemnification, such entitlement would not be absolute in view of the hearing justice’s

understanding that the Mayor’s indemnification required the approval of the City Council; he

then stated that, since the Receiver had assumed the role of the City Council, he was free to

reject the Mayor’s request for indemnification.

                          3. Attorneys’ Fees for Attorney Goldberg

       Attorney Goldberg represented the City Council in these consolidated cases and sought

the fees incurred in connection with that representation. The Superior Court denied the motion

to advance the fees, observing that Attorney Goldberg could not “point to [any] statutory or




                                               -8-
contractual provision as the basis for his claim for legal fees.” The hearing justice stated that, in

light of this Court’s opinion in Moreau v. Flanders, 15 A.3d 565 (R.I. 2011), Attorney

Goldberg’s representation of the City Council was in contravention of the Financial Stability

Act. The hearing justice also pointed out that the Receiver had rescinded the resolution of the

City Council hiring Attorney Goldberg; he added that “Attorney Goldberg may now contest the

validity of the Receiver’s rescission, and may accuse the Receiver of serving as an autocrat, but

our Supreme Court has expressly disagreed with that contention” when it upheld the “‘broad and

sweeping’ powers” of the Receiver under the Financial Stability Act.           The hearing justice

emphasized his ruling by stating that this Court had “proclaimed the law of this land, and

Attorney Goldberg and the City Council are bound by it.”

       The Appellants timely appealed the hearing justice’s decision to this Court.

                                                 II

                                             Analysis9

                                                 A

                                       Standards of Review

                                     1. Summary Judgment

       This Court reviews the grant of summary judgment in a de novo manner. DeMarco v.

Travelers Insurance Co., 26 A.3d 585, 605 (R.I. 2011); see also Ferris Avenue Realty, LLC v.

Huhtamaki, Inc., 110 A.3d 267, 279 (R.I. 2015); Tanner v. Town Council of East Greenwich,

880 A.2d 784, 791 (R.I. 2005). When conducting such a review, “we employ the same rules and

9
        In wrestling with the issues that these challenging cases implicate, we have frequently
recalled to mind the following memorable sentence from President Abraham Lincoln’s Annual
Message to Congress of December 1, 1862: “As our case is new, so we must think anew, and act
anew.” Abraham Lincoln: Great Speeches 78, 97 (Stanley Appelbaum ed., Thrift Editions
1991).



                                                -9-
standards that the hearing justice used.” Estate of Giuliano v. Giuliano, 949 A.2d 386, 391 (R.I.

2008). As such, we will affirm the grant of summary judgment “[i]f we conclude, after viewing

the evidence in the light most favorable to the nonmoving party, that there is no genuine issue of

material fact to be decided and that the moving party is entitled to judgment as a matter of law

* * *.” DeMaio v. Ciccone, 59 A.3d 125, 129 (R.I. 2013) (internal quotation marks omitted); see

also Ferris Avenue Realty, LLC, 110 A.3d at 279; Lynch v. Spirit Rent-A-Car, Inc., 965 A.2d
417, 424 (R.I. 2009). We also remain mindful of the principle that “[s]ummary judgment is an

extreme remedy that should be applied cautiously.” Hill v. National Grid, 11 A.3d 110, 113 (R.I.

2011) (internal quotation marks omitted); see also Plainfield Pike Gas & Convenience, LLC v.

1889 Plainfield Pike Realty Corp., 994 A.2d 54, 57 (R.I. 2010).10

                                          2. Legal Fees

       This Court has stated that “[t]he issue of whether there exists a basis for awarding

attorneys’ fees generally is legal in nature, and therefore our review of such a ruling is de novo.”

Blue Cross & Blue Shield of Rhode Island v. Najarian, 911 A.2d 706, 709 (R.I. 2006) (emphasis

in original). “Only if it is determined that there is such a basis, then this Court will review a

motion justice’s actual award of attorneys’ fees for an abuse of discretion.” Id.

       This Court has also “staunch[ly] adhere[d] to the ‘American rule’ that requires each

litigant to pay its own attorney’s fees absent statutory authority or contractual liability.” Moore

v. Ballard, 914 A.2d 487, 489 (R.I. 2007); see also Eleazer v. Ted Reed Thermal, Inc., 576 A.2d
1217, 1221 (R.I. 1990) (“The plaintiff correctly argues that the right to collect attorney’s fees did

not exist at common law and that, consequently such fees may be taxed only when there is either



10
        It is worth noting that the cases presently before us are ones that seem particularly
appropriate for resolution on summary judgment given that there is no dispute between the
parties as to any material facts.


                                               - 10 -
specific statutory authority or contractual liability.”). We have further stated that that general

rule is not without exception, recognizing “this Court’s inherent power to fashion an appropriate

remedy that would serve the ends of justice * * *.” Moore, 914 A.2d at 489 (internal quotation

marks omitted); see Vincent v. Musone, 574 A.2d 1234, 1235 (R.I. 1990); see also Truk Away of

Rhode Island, Inc. v. Macera Bros. of Cranston, Inc., 643 A.2d 811, 817 (R.I. 1994).

Nevertheless, we have stated that, when reviewing a statute under which a party seeks attorneys’

fees, “this [C]ourt may not imply statutory authority through judicial construction in situations in

which the statutes are unequivocal and unambiguous.” Eleazer, 576 A.2d at 1221.

                                                   B

                                 Reimbursement of the Receiver

       The Appellants contend that the hearing justice erred when he granted the Receiver’s

motion for summary judgment, whereby the Receiver sought the reimbursement of the attorneys’

fees that he had incurred. The operative statute under which those attorneys’ fees were awarded

is § 45-9-11, which provides, in pertinent part, as follows:

                       “(a) No official of a city, town, or fire district that is subject
               to the jurisdiction of a fiscal overseer, budget commission, or
               receiver, except in the case of an emergency involving the health
               and safety of the people or the people’s property declared by the
               city or town council or fire district governing body, shall
               knowingly expend, or cause to be expended, in any fiscal year any
               sum in excess of that official’s departmental or other governmental
               unit’s appropriation duly made in accordance with the law, nor
               commit the city, town, or fire district, nor cause it to be committed,
               to any obligation for the future payment of money in excess of that
               appropriation, with the exception of court judgments.

                       “(b) An official who intentionally violates this section shall
               be personally liable to the city, town, or fire district for any
               amounts expended in excess of an appropriation to the extent that
               the city, town, or fire district does not recover such amounts from
               the person or persons to whom such amounts were paid and shall




                                                 - 11 -
               not be indemnified by the city, town, or fire district for any such
               amounts.” (Emphasis added.)

       As we have stated, we typically adhere steadfastly to the American Rule that, in the

absence of a statute providing otherwise, each litigant is responsible for the litigant’s own legal

expenses.11 Nunes v. Meadowbrook Development Co., Inc., 24 A.3d 539, 542 (R.I. 2011); Kells

v. Town of Lincoln, 874 A.2d 204, 216 (R.I. 2005) (Robinson, J., concurring in part and

dissenting in part); see also Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240,

247 (1975). The question then becomes: does § 45-9-11 provide a statutory basis pursuant to

which the Receiver is entitled to attorneys’ fees? It is appropriate to begin our exploration of

that question with a brief review of our jurisprudence with respect to statutory analysis generally

and with respect to statutes dealing with attorneys’ fees more specifically.

       Just as we review motions for summary judgment in a de novo manner, so too do we

review questions of statutory construction in a de novo manner. Mutual Development Corp. v.

Ward Fisher & Co., LLP, 47 A.3d 319, 323 (R.I. 2012); DeMarco, 26 A.3d at 605; Downey v.

Carcieri, 996 A.2d 1144, 1149 (R.I. 2010). It is a fundamental principle in our jurisprudence



11
       It is important to note that, as briefly alluded to supra, this Court has acknowledged that it
may award attorneys’ fees “as an exercise of its inherent power to fashion an appropriate remedy
that would serve the ends of justice.” Blue Cross & Blue Shield of Rhode Island v. Najarian,
911 A.2d 706, 711 n. 5 (R.I. 2006) (internal quotation marks omitted). With respect to our
inherent power to award attorneys’ fees, we have stated:

               “This remedy * * * is available only in one of three narrowly
               defined circumstances: (1) pursuant to the common fund exception
               that allows a court to award attorney’s fees to a party whose
               litigation efforts directly benefit others * * * ; (2) as a sanction for
               the willful disobedience of a court order * * * ; or (3) when a party
               has acted in bad faith, vexatiously, wantonly, or for oppressive
               reasons.” Id. (internal quotation marks omitted).

We are not confronted with any of the just-referenced situations in the instant cases.



                                                - 12 -
that, “when the language of a statute is clear and unambiguous, this Court must interpret the

statute literally and must give the words of the statute their plain and ordinary meanings.” State

v. Diamante, 83 A.3d 546, 548 (R.I. 2014) (internal quotation marks omitted); see also Tanner,
880 A.2d at 796; Accent Store Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I.

1996). In the event that we “find the statute to be unambiguous, we simply apply the plain

meaning and our interpretive task is done.” Diamante, 83 A.3d at 550. Moreover, we adhere to

“the maxim that the plain statutory language is the best indicator of legislative intent.” Marques

v. Pawtucket Mutual Insurance Co., 915 A.2d 745, 747 (R.I. 2007) (internal quotation marks and

brackets omitted). Only when the statute is ambiguous will we “apply the rules of statutory

construction and examine the statute in its entirety to determine the intent and purpose of the

Legislature.” Diamante, 83 A.3d at 548 (internal quotation marks omitted); see Tarzia v. State,

44 A.3d 1245, 1252 (R.I. 2012); Tanner, 880 A.2d at 796. With respect to statutes providing for

an award of attorneys’ fees, we have stated that such statutes “are in derogation of the common

law” and, consequently, must be strictly construed. Moore, 914 A.2d at 489 n. 3; see also

Accent Store Design, Inc., 674 A.2d at 1226 (“[A] statute that establishes rights not recognized

by common law is subject to strict construction.”).

       Section 45-9-11(b) states that an official would be personally liable for any funds

“expended in excess of an appropriation.” While it is arguable that, by employing a liberal

hermeneutical approach, this general statement could be broadly interpreted to include attorneys’

fees, the law requires us to construe the statute strictly. See Moore, 914 A.2d at 489 n. 3. Our

law is clear that such a general statement, when strictly construed, is not specific enough to allow

for the award of attorneys’ fees in a situation such as the one with which we are presented.




                                               - 13 -
       It has been the consistent holding of this Court that even statutes which go significantly

further than § 45-9-11 and actually provide for the award of “costs” should not be interpreted as

providing for the award of attorneys’ fees. See, e.g., Moore, 914 A.3d at 489; Waldeck v. Piner,

488 A.2d 1218, 1220 (R.I. 1985); Di Iorio v. Cantone, 49 R.I. 452, 454-55, 144 A. 148, 149

(1929). We have also held that, when a rule is silent regarding attorneys’ fees, there is “no room

for implication by judicial construction” and attorneys’ fees are not available under the statute.

Eleazer, 576 A.2d at 1221. Thus our precedent indicates that a statute must explicitly include

attorneys’ fees in order for a court to award attorneys’ fees pursuant to that statute. See id.; see

also Moore, 914 A.2d at 489; Waldeck, 488 A.2d at 1220; Di Iorio, 49 R.I. at 454-55, 144 A. at

149.

       A review of § 45-9-11 makes it abundantly clear that the language thereof does not

include the words “attorney’s fees;” indeed, it does not even contain the word “costs.” The

statute is completely silent with respect to attorneys’ fees. Accordingly, the required strict

construction of the statute leads us to the ineluctable conclusion that it unambiguously fails to

provide for the award of attorneys’ fees. See Eleazer, 576 A.2d at 1221. We must simply apply

the plain meaning of the statute; it is not within our power to read language into a statute which

the General Assembly chose not to put there. Diamante, 83 A.3d at 548; see Dodd v. United

States, 545 U.S. 353, 359 (2005) (stating that a court is simply “not free to rewrite [a] statute that

Congress has enacted”); see also Rivera v. Employees’ Retirement System of Rhode Island, 70
A.3d 905, 910 (R.I. 2013) (“[W]e have noted that [w]here there is no ambiguity, we are not

privileged to legislate, by inclusion, words which are not found in the statute.”) (internal

quotation marks omitted). Accordingly, it is our judgment that the hearing justice erred in

awarding attorneys’ fees pursuant to § 45-9-11.




                                                - 14 -
         Our confidence in the conclusion that we have reached is buttressed by the fact that the

General Assembly has, on multiple occasions, enacted statutes in which it has explicitly provided

for the award of attorneys’ fees—statutes that contain wording quite unlike the wording of § 45-

9-11. See, e.g., G.L. 1956 § 28-35-17.1(b) (“Upon determination of the responsibility for any

delay or continuance, the [C]ourt shall have the authority to assess all direct costs or expenses

incurred by any party or by the [C]ourt as a result of the delay or continuance, or an appropriate

penalty, including reasonable attorney’s fees, upon the responsible employer, employee,

insurance carrier, or attorney or other representative.”) (emphasis added); G.L. 1956 § 28-9.2-16

(“If either the bargaining agent or the corporate authorities files a petition for writ of certiorari to

the [S]upreme [C]ourt of the [S]tate of Rhode Island for a review or modification of a majority

decision of the arbitrators * * * the party against whom the decision of the [S]upreme [C]ourt is

adverse, if the [S]upreme [C]ourt finds the appeal or petition to be frivolous, shall pay reasonable

attorney’s fees and costs to the successful party as determined by the [S]upreme [C]ourt * * *.”)

(emphasis added); G.L. 1956 § 5-37.3-9(d) (“Attorney’s fees may be awarded, at the discretion

of the [C]ourt, to the successful party in any action under this chapter.”) (emphasis added).

Accordingly, it is clear that the General Assembly, when it chooses to do so, is fully capable of

specifically providing for the award of attorneys’ fees. It simply did not do so in the statute at

issue.

         For all of the foregoing reasons, it is our holding that the hearing justice erred in

awarding attorneys’ fees to the Receiver pursuant to § 45-9-11. This is so because, in our

opinion, the hearing justice focused in error on whether the requirements of § 45-9-11 were met,

rather than whether that statute actually provided for the payment of attorneys’ fees. Thus,

contrary to the conclusion of the hearing justice, summary judgment should be granted in the




                                                 - 15 -
Appellants’ favor with respect to the issue of whether the Receiver is entitled to reimbursement

of his attorneys’ fees.12

                                                 C

                                     Indemnity of the Mayor

        The Appellants argue that the Mayor is entitled to be indemnified for his attorneys’ fees

and legal costs pursuant to § 45-15-16 and the City Ordinance.13 In response, Mr. Shine argues

that the power of the Mayor and the City Council was transferred to the Receiver when he was

appointed and the Mayor and the City Council were relegated to a merely advisory capacity. On

that basis, he contends that the Mayor was not authorized to bring suit in his official capacity or

to retain counsel, which makes him ineligible for indemnification.14

        Section 45-15-16, on which the Appellants rely, provides in pertinent part as follows:

                “All * * * city council[s] * * * shall * * * indemnify any and all
                * * * public employees * * * [and] officials * * * from all loss,
12
        The Appellants also contend that they should not be required to reimburse the Receiver in
view of the provisions of the Rhode Island Anti-SLAPP statute and the “Noerr-Pennington
doctrine.” In light of our holding, we need not reach that argument. See Grady v. Narragansett
Electric Co., 962 A.2d 34, 42 n. 4 (R.I. 2009) (referencing “our usual policy of not opining with
respect to issues about which we need not opine”).
13
        We note that the Appellants argue before this Court that both the Mayor and the City
Council are entitled to indemnification under G.L. 1956 § 45-15-16 and the City Ordinance.
However, the hearing justice was presented with a motion only with respect to the Mayor;
accordingly, it is only the decision on that motion that we may review. See State v. Garrett, 91
A.3d 793, 804 n. 8 (R.I. 2014) (stating that “due to the fact that * * * an argument was not raised
at any point before the trial court, it has not been preserved for appellate review”); see also State
v. Figuereo, 31 A.3d 1283, 1290 n. 8 (R.I. 2011). Any fees that were incurred by the City
Council are more properly addressed, as they were below, in the context of Attorney Goldberg’s
“Motion for Advance Attorney’s Fees.” See Part II.D, infra.
14
        Mr. Shine cites to numerous statutory provisions which lend support to his contention
that the Receiver had been granted virtually absolute power over almost the entire governmental
function in Central Falls and that other government officials had been reduced to an advisory
capacity. See, e.g., G.L. 1956 §§ 45-9-7; 45-9-12; 45-9-15; 45-9-16; 45-9-6(d)(1); 45-9-6(d)(6).
However, given the fact that there is no dispute between the parties as to the power bestowed
upon the Receiver by statute, we need not discuss each individual statutory section.


                                               - 16 -
              cost, expense, and damage, including legal fees and court costs, if
              any, arising out of any * * * action * * * by reason of any
              intentional tort or by reason of any alleged error or misstatement or
              action or omission, or neglect or violation of the rights of any
              person under any federal or state law, including misfeasance,
              malfeasance, or nonfeasance * * * if the elected or appointed * * *
              official * * * at the time of the intentional tort or act, omission or
              neglect, was acting within the scope of his or her official duties or
              employment. The municipality * * * may decline to indemnify
              any elected or appointed * * * official * * * for any misstatement,
              error, act, omission, or neglect if it resulted from willful, wanton,
              or malicious conduct on the part of the * * * official * * *. The
              indemnity shall be provided by the city * * * council * * * on a
              case by case basis or by ordinance of general application. The
              ordinance or agreement to indemnify shall include, among other
              things, the provision of legal counsel at the expense of the city or
              town and/or the reimbursement for attorneys’ fees and other
              expenses incurred in connection with the conduct of the defense,
              including payment of the judgment.” (Emphasis added.)

The City Ordinance § 2-108 largely mirrors § 45-15-16, stating:

                      “The city shall indemnify any and all public employees
              [and] officials * * * from all loss, cost, expense and damage,
              including legal fees and court costs, if any, arising out of any * * *
              action * * * by reason of any intentional tort or by reason of any
              alleged error or misstatement or action or omission, or neglect or
              violation of the rights of any person under any federal or state law,
              including misfeasance, malfeasance or nonfeasance * * * if such
              employee [or] official * * * at the time of such intentional tort or
              act, omission or neglect, was acting within the scope of his official
              duties or employment.” (Emphasis added.)

Additionally, the Central Falls Code of Ordinances § 2-109, provides as follows:

                      “The city shall decline to indemnify any such employee
              [or] official * * * for any misstatement, error, act, omission or
              neglect if the same resulted from willful, wanton or malicious
              conduct on the part of such employee [or] official * * *. The city
              council shall decide, on a case-by-case basis, whether
              indemnification should be allowed or declined.”




                                              - 17 -
The task before us is to construe the just-quoted statutory provisions and the provisions of the

Ordinance to determine whether the hearing justice erred in granting summary judgment for the

Receiver on the issue of indemnification.

        As previously stated, when construing statutes, it is the function of this Court to conduct

a de novo review to determine whether the statutory language is clear and unambiguous.

Downey, 996 A.2d at 1149. And it is a basic principle of our jurisprudence that, “when the

language of a statute is clear and unambiguous, this Court must interpret the statute literally and

must give the words of the statute their plain and ordinary meanings.” Diamante, 83 A.3d at 548

(internal quotation marks omitted). If the Court finds “the statute to be unambiguous, [it] simply

appl[ies] the plain meaning and [its] interpretive task is done.” Id. at 550.

        After construing § 45-15-16 and the City Ordinance, and after considering the unique

factual situation presented in these cases, we are of the opinion that the Mayor is entitled to

indemnification pursuant to the terms of the statute and the City Ordinance. Both § 45-15-16

and the City Ordinance are absolutely clear. They squarely provide that a city official shall be

indemnified for his or her legal costs, including attorneys’ fees,15 if he or she was acting within



15
        Central Falls Code of Ordinances, Chap. 2, Art. III, Div. 3, § 2-110(a) explicitly provides
that:

               “The city shall have the duty to provide legal representation
               through the city solicitor or through outside legal counsel without
               charge to the persons involved to any city officer or employee
               indicated in section 2-108, in connection with any claim, suit for
               damages or other action against such person arising from the
               performance by said person of his public duties, provided that such
               person may have his own private counsel to assist in his defense, at
               the expense of the person so involved.”

Thus, although the Central Falls Code of Ordinances does not use the specific words “attorneys’
fees,” the just-quoted language, in addition to the use of the term “legal costs” in § 2-108, makes
it clear that § 2-108 provides for an award of attorneys’ fees.


                                               - 18 -
the scope of his or her official duties. We are unable to discern any ambiguity whatsoever in the

statute or the City Ordinance; accordingly, we must apply their plain meanings. Diamante, 83
A.3d at 548. The use of the word “shall” makes mandatory the indemnification provided for in

the statute and the City Ordinance if the criteria set forth in the statute are met.16 See 1A

Norman J. Singer and J.D. Shambie Singer, Statutes and Statutory Construction § 25:4 at 589

(7th ed. 2009) (stating that, “[u]nless the context otherwise indicates, use of the word

‘shall’ * * * indicates a mandatory intent”). Thus, any discretion accorded to a city council with

respect to deciding whether or not to provide indemnification relates only to making a

determination as to whether the requirements of § 45-15-16 and the City Ordinance have been

met—i.e., whether the city official in question was acting within the scope of his or her

employment. If the answer to that inquiry is yes, then that official is entitled to indemnification.

We note that the statute does not contain any language strictly requiring a vote by the City

Council, and we disagree with the hearing justice’s statement to the contrary; the statute simply

requires a determination that the requirements of the statute and the City Ordinance have been

met. Therefore, since there is no dispute as to the Mayor’s status as a city official, the only

question now before the Court is whether the Mayor was “acting within the scope of [his] official

duties or employment” when he challenged the constitutionality of the Financial Stability Act in

the Superior Court and when he defended himself in the action filed by the Receiver. Sec. 45-

15-16.

16
        It is vitally important to note that, in 2009, § 45-15-16 was amended. Before that
amendment, the statute provided that a city council “may” indemnify officials acting in the scope
of their official duties. The 2009 amendment changed the term “may” to “shall.” P.L. 2009, ch.
361, § 1. It necessarily follows that the General Assembly thereby made indemnification
mandatory, rather than discretionary, if the criteria set forth in the statute are met. See 1A
Norman J. Singer and J.D. Shambie Singer, Statutes and Statutory Construction § 25:4 at 589
(7th ed. 2009).



                                               - 19 -
       A thorough review of the voluminous record in these cases has led this Court to the

conclusion that, taking into account the unique and unprecedented set of circumstances presented

here, the Mayor was acting within the scope of his official duties. We have reached that

conclusion for a number of reasons. The first, and perhaps the most important, reason is that the

Mayor’s actions were taken to obtain a definitive ruling as to the constitutionality of an entirely

new statute—a statute which removed a significant amount of the power held by the elected

officials in Central Falls and vested that broad, sweeping power in a single individual, the

Receiver.17 We candidly acknowledge that the actions of the Mayor were in conflict with the

clear mandates of the Financial Stability Act; but, critically, it was the constitutionality of that

very act which the Mayor was challenging.18 Resolution of that constitutional question was of

vital importance to the State of Rhode Island in view of the wide-ranging and indeed draconian

powers accorded to the Receiver and in view of the fact that Central Falls was the first

municipality in Rhode Island to become subject to the terms of the Financial Stability Act.19 We

would emphasize that, in view of the chronology of events and the gravity and novelty of the



17
        See Unity Telephone Co. v. Design Service Co. of New York, Inc., 179 A.2d 804, 811
(Me. 1962) (“The absence of precedents, or novelty in incident, presents no obstacle to
the * * * award of relief in a proper case.”) (internal quotation marks omitted).
18
        It is our view that it would be grave error to take into account the fact that this Court
ultimately found the Financial Stability Act to be constitutional, since that is knowledge that the
Mayor did not have at the time when the actions at issue were taken. See Moreau, 15 A.3d at
589. Moreover, it is very important to note that this Court quite obviously wrestled with the pro
and con arguments as to the constitutionality of the Act, acknowledging that the Act contained a
“flaw,” but nevertheless finding it, overall, to be constitutional; our opinion was by no means
quick and easy but rather, in its length and depth of analysis, reflected the substantial and
certainly non-frivolous nature of the constitutional question that was before us. Id. at 578, 589.
19
       See Karin S. Holst, Moreau v. Flanders, 15 A.3d 365 (R.I. 2011), 17 Roger Williams U.
L. Rev. 602, 614 (Spring 2012) (stating that “the issue of the constitutionality of the new
receivership statute [(i.e., the Financial Stability Act)] is a question of great importance”).



                                               - 20 -
constitutional question, the situation presented to us in these cases is utterly unique. Had the

constitutionality of the Financial Stability Act already been established, then any acts by the

Mayor which contravened the Act might well have been beyond the scope of his official duties—

and, in such a situation, it is possible that he might not have been entitled to indemnification.

However, that is decidedly not the case that is presently before us. In our opinion, the Mayor, as

the City’s chief elected official, had a right, if not a duty, to challenge the Act.

        We are further impelled to conclude that the Mayor was acting within the scope of his

official duties when we reflect on what would be the effects of coming to the opposite

conclusion. When the hearing justice ruled that the Mayor was not acting in his official capacity

and therefore was not entitled to indemnification, he thereby left the Mayor financially

responsible in his individual capacity for these lawsuits—lawsuits which were undertaken on

behalf of the people of Central Falls to determine the constitutionality (or lack thereof) of a new,

broad, and far-reaching statutory scheme. If the hearing justice’s reasoning were to prevail, the

Mayor would be required to pay, out of his own pocket, the attorneys’ fees and costs which he

incurred in seeking judicial review of several weighty constitutional questions relative to that

statutory scheme.      While our respect for the trial justice is profound and sincere, we

fundamentally disagree with his conclusion that the Mayor was not entitled to indemnification

under the highly unusual and unprecedented circumstances at issue in these cases. Accordingly,

we are unequivocally disinclined to leave the Mayor personally financially responsible for these

lawsuits. To do so would be inconsistent with our view of what is just and equitable in this

unique situation.20



20
       See Tanner v. Town Council of East Greenwich, 880 A.2d 784, 800 (R.I. 2005)
(expressly referencing the “tenets of justice and fairness”); Wilkinson v. Harrington, 104 R.I.
224, 230, 243 A.2d 745, 749 (1968) (stating that “[f]or courts to adopt the approach suggested by


                                                 - 21 -
       We further note that the Mayor of Central Falls, before entering upon the duties of that

office, is required to take an oath; the City of Central Falls Home Rule Charter specifically

provides, in pertinent part, as follows:

                       “The mayor and members of the city council, before
               entering upon the duties of their office, shall first be severally
               sworn or affirmed to the faithful discharge of the same, and to the
               support of the Constitution and laws of the state, and of the
               Constitution of the United States, in the form and manner provided
               for by law.” Central Falls Home Rule Charter Art. II, Chap. 1, § 2-
               105.

Moreover, the Central Falls Home Rule Charter Art. IV, Chap. 1, § 4-100 requires the Mayor to

“be at all times vigilant and active in causing the laws of the state and ordinances of the city to be

executed and enforced.” We are especially struck by the fact that the mandated oath explicitly

requires the person being sworn in to support the constitutions of Rhode Island and of the United

States. In spite of the fact that the Mayor was reduced by virtue of the Financial Stability Act to

an advisory capacity,21 it is the opinion of this Court that, in this unprecedented and unusual

factual scenario, the Mayor was acting in his official capacity with respect to the cases before us

because he took an oath to uphold the Constitution and, thus, arguably had a duty to challenge

the constitutionality of the Financial Stability Act in his official capacity. See Felkner v. Chariho

Regional School Committee, 968 A.2d 865, 874 (R.I. 2009) (“Public policy demands that one

who holds a public office discharge his or her duties with undivided loyalty * * *.”).


[the] respondents would seriously retard the attainment of justice which, after all, is the true
purpose of a court’s existence”); see also Joseph Hendel, Equity in the American Courts and in
the World Court: Does the End Justify the Means?, 6 Ind. Int’l & Comp. L. Rev. 637, 653 (1996)
(“In applying equity, the American courts strive to achieve justice. To do justice between the
parties is the object of a court of equity.”) (internal quotation marks omitted).
21
        In the first Moreau opinion, we pointed out that “§ 45-9-7(c) provides that, even when a
receiver has assumed the powers of elected officials, these same elected officials ‘shall continue
to be elected in accordance with the city or town charter, and shall serve in an advisory capacity
to the receiver.’” Moreau, 15 A.3d at 578-79 (quoting § 45-9-7(c)).


                                                - 22 -
        Furthermore, this Court has expressly recognized that the Mayor had legal standing to

participate in the cases before us in his official capacity. In the first Moreau opinion, we

unanimously held, in crystal clear language, that “we have little difficulty in concluding that the

mayor and city council, in their individual and official capacities, have standing to challenge the

constitutionality of the [Financial Stability Act].” Moreau, 15 A.3d at 574 (emphasis added).

Additionally, and significantly, in that first Moreau opinion, with respect to the duration of a

receivership, we stated that “judicial relief, by means of an action seeking a declaratory judgment

and/or injunctive relief, would be available to municipalities that contend that a receiver has

overstayed his statutory authority.” Id. at 578. Thus, we have already made it clear that the

Mayor had standing in his official capacity to challenge the constitutionality of the Financial

Stability Act. It would be contradictory, illogical, and fundamentally unfair for us now to hold

that he is not entitled to indemnification because he was not acting within the scope of his

official duties.

        We believe it prudent to reiterate that our conclusion is based on the significant fact that

this was the first time that the Financial Stability Act had been implemented and it had yet to be

determined that it passed constitutional muster. It is difficult to conceive of an individual better

suited to bring such a challenge before the courts than the Mayor of the first city that was subject

to the control of a Receiver under the Financial Stability Act. It is true that the Mayor did not

compliantly yield to the dictates of the Act; he opted to avail himself of the judicial process in

order to obtain a definitive ruling as to whether or not the provisions of that very Act were

constitutional. In our judgment, by so doing he was being faithful to the oath that he took to

support the constitutions of Rhode Island and of the United States and to advocate for what he

perceived to be the best interests of the people of Central Falls. Cf. State v. Keenan, 68 A.3d




                                               - 23 -
588, 593 n. 4 (R.I. 2013) (stating that “to so rule would be to elevate form over substance,

something that we have repeatedly refused to do”); Huffman v. Peterson, 718 N.W.2d 522, 528

(Neb. 2006) (“Equity looks through form to substance. Thus, a court of equity goes to the root

of the matter and is not deterred by form.”). Accordingly, we hold that, under the factual

scenario before us in this case, the actions taken by the Mayor were taken within the scope of his

official duties.   Consequently, under the mandatory language of § 45-15-16 and the City

Ordinance, the Mayor is entitled to indemnification; the law accords no further discretion to the

City Council, or the Receiver acting as the City Council, to refuse indemnification.22 The Mayor

should certainly not be required to pay from his personal funds for constitutional litigation

which, this Court has stated, he had the standing to bring in his official capacity and which had

such a potentially profound impact on the city he had been elected to govern.

       For the reasons just discussed and there being no genuine issues of material fact to be

decided, it is our opinion that the Mayor is entitled to judgment as a matter of law. See DeMaio,
59 A.3d at 129. Accordingly, we vacate the judgment of the Superior Court and direct that the

Mayor should be indemnified pursuant to § 45-15-16 and the City Ordinance.




22
        Section 45-15-16 states that a city “may” decline to indemnify a public official if that
official’s conduct was “willful, wanton, or malicious.” Additionally, the Central Falls Code of
Ordinances, § 2-109, provides that the City Council “shall” decline to indemnify if the official’s
actions were “willful, wanton or malicious.”
        “Whether a municipal officer acted within the law is a judicial question,” 62 C.J.S.
Municipal Corporations § 465 at 480 (2011), and this Court notes that there is absolutely no
evidence that the Mayor’s actions in these cases rose to the level of being willful, wanton or
malicious, regardless of how many letters the Receiver may have sent him. Accordingly, despite
the Appellee’s contentions to the contrary, the above-referenced provisions do not apply to the
instant cases.


                                              - 24 -
                                                 D

                                    Attorney Goldberg’s Fees

          The final issue on appeal is whether Attorney Goldberg, who represented the City

Council in these actions, is entitled to be awarded attorneys’ fees. The Appellants contend that

the City Council “acted in good-faith prosecution and/or defense of an action taken in the public

interest and within the scope of [its] official duties” and that Attorney Goldberg is therefore

entitled to collect his fees. The Appellants explicitly note that “[n]ever before had any Receiver

acted with this scope of authority in any city or town in Rhode Island;” they further assert that

the City Council, consequently, had a “duty to challenge the Receiver and the [Financial Stability

Act] on behalf of its constituents.” Mr. Shine replies by arguing that the Receiver was the only

individual who had authority to engage outside counsel and that, given the existence of the

receivership, the City Council’s decision to engage outside counsel exceeded the scope of its

duties.

          Central Falls Code of Ordinances, § 2-110(b) provides that the City Council “shall have

the authority to approve or deny any and all requests for outside legal counsel on a case-by-case

basis.” This ordinance bestows upon the City Council the exclusive right to hire outside legal

counsel. On August 4, 2010 (after the Receiver was appointed), the City Council passed a

resolution hiring independent legal counsel “for guidance and/or litigation concerning the

numerous matters that currently affect the City, the Central Falls Community as a whole and the

discharge of [the] City Council’s obligations * * *.”23      Moreau, 15 A.3d at 572 (internal



23
        We are aware of the general rule that, “when a municipal corporation has legal counsel
charged with a duty of conducting the legal business of a governmental agency [i.e., a city
solicitor], contracts with other attorneys for additional or extra legal services are void.”
Coventry School Committee v. Richtarik, 122 R.I. 707, 715, 411 A.2d 912, 916 (1980).
However, we have noted that an exception to that general rule exists with respect to that rule


                                               - 25 -
quotation marks omitted). On September 20, 2010, the City Council passed a second resolution,

which authorized the “engagement of independent legal counsel to file a legal action to challenge

the constitutionality of the [Financial Stability Act].” Id.

       However, the Financial Stability Act expressly provides that the Receiver may “[a]lter or

rescind any action or decision of any municipal or fire district officer, employee, board,

authority, or commission within fourteen (14) days after receipt of notice of such action or

decision[.]” Sec. 45-9-6(d)(17); see also § 45-9-7. In the instant cases, the Receiver, pursuant to

§ 45-9-6(d)(17) and § 45-9-7(b)(1), rescinded both of the City Council’s resolutions providing

for the hiring of independent legal counsel within days of their passage. Moreau, 15 A.3d at 572.

Upon rescinding each resolution, he sent a letter to the City Council informing it of his decision.

Id. The day after the Receiver rescinded the second resolution, he filed his action in Superior

Court seeking declaratory and injunctive relief. Id. at 573. Then, on September 27, 2010, “citing

its September 20 resolution,” the City Council and the Mayor filed their own cause of action in

Superior Court. Id. Both actions are now before us.

       The question which we must address is whether or not the attorney eventually hired by

the City Council (Attorney Goldberg) is entitled to recover his fees in view of the fact that the

resolutions of the City Council providing for his hiring were rescinded by the Receiver. The

Court acknowledges that the Financial Stability Act does give the Receiver the power to rescind


when there is an “implied authority of a municipal board or officer to hire counsel in the good-
faith prosecution or defense of an action taken in the public interest and in conjunction with its or
his official duties where the municipality’s attorney refuses to act or is incapable of or is
disqualified from acting.” Id.; see also Retirement Board of the Employees’ Retirement System
v. City of Providence, 666 A.2d 810, 813 (R.I. 1995) (stating that there was a conflict of interest
on the part of the city solicitor because the city and the retirement board were on opposite sides
of the case). It is our judgment that the exception applies in the instant cases because there was
an obvious conflict between the Receiver, who would also be entitled to a city solicitor’s
services, and the City Council. As such, the City Council was not barred from retaining
independent, outside counsel.


                                                - 26 -
acts of the City Council. However, as we have stated in our extensive discussion concerning

indemnifying the Mayor (see Part II.C, supra), the cases now before us are unique and

unprecedented and were unique and unprecedented at the nisi prius level. It is clear that the City

Council was attempting, in its resolutions, to hire independent legal counsel in order to challenge

the constitutionality of the very Act which the Receiver now contends made those resolutions

inoperative. Indeed, in determining that Attorney Goldberg was not entitled to his fees, the

hearing justice relied heavily on the provisions of the Financial Stability Act which allowed the

Receiver to rescind resolutions of the City Council. We are of the opinion that that reliance was

misplaced in these unique cases. The hearing justice also relied on our opinion in the first

Moreau case—a reliance that was likewise misplaced.

       At the time that the City Council passed the resolutions at issue, it did not have the

benefit of our lengthy and comprehensive opinion in the first Moreau case, in which, after

careful consideration, we ultimately held that the Financial Stability Act is constitutional.

Additionally, because the Act was entirely new, the City Council did not have the benefit of any

judicial ruling as to the constitutionality which could have guided its actions. Like the Mayor,

the members of the City Council take an oath “to the support of the constitution and laws of the

state, and of the Constitution of the United States * * *.” Central Falls Home Rule Charter Art.

II, Chap. 1 § 2-105. It is almost self-evident that the decision of the City Council to hire outside

legal counsel was entirely consistent with an effort to comply with that oath. The Financial

Stability Act was untested, and the City Council argued that it was unconstitutional.             A

“municipal corporation which is authorized to contract and to sue or be sued has the implied

power to employ counsel to appear in litigation in which it is involved, when in the exercise of

its reasonable discretion the interest of the municipality so requires.” 56 Am.Jur.2d Municipal




                                               - 27 -
Corporations, Counties, and Other Political Subdivisions § 194 at 320 (2010). Thus, because the

City Council acted in a manner which it undoubtedly had reason to believe was consistent with

the members’ sworn duties and in the best interest of the City of Central Falls (and for the other

above-discussed reasons) it is our judgment that it was not beyond the pale of the City Council’s

official duties for it to challenge the constitutionality of the Financial Stability Act in court.

        Our conclusion is once again buttressed by our statement in the first Moreau opinion that

the City Council had standing, in its official capacity, to bring a constitutional challenge to the

Financial Stability Act. Moreau, 15 A.3d at 574 (“Here, we have little difficulty in concluding

that the mayor and city council, in their individual and official capacities, have standing to

challenge the constitutionality of the act.”). As with the Mayor, it would be contradictory,

illogical, and fundamentally unfair for this Court to now hold that the attorneys’ fees incurred to

bring such a suit (in the City Council’s official capacity) must be paid out of the personal funds

of the individual City Council members.          Rather, we are of the opinion that, under these

exceptional circumstances, the resolutions passed by the City Council authorizing the hiring of

independent legal counsel, although thereafter rescinded by the Receiver, should be given full

force and effect. Hence, it was misplaced for the hearing justice to rely upon the first Moreau

opinion, of which the City Council did not have the benefit when it acted, and to rely on the

provisions of the Financial Stability Act, which the City Council was attempting to challenge.

Accordingly, we conclude that the hearing justice erred in finding that Attorney Goldberg was

not entitled to his fees, and we vacate that judgment.24



24
       Mr. Shine contends that, due to the fact that the Receiver sent letters to the City Council
rescinding the resolutions which would have allowed for the hiring of outside counsel, the
actions of the City Council in actually hiring outside counsel amounted to willful, wanton, or
malicious conduct. Mr. Shine asserts that that conduct provides a basis for the Receiver, acting
as the City Council, to decline to pay Attorney Goldberg’s fees pursuant to the Central Falls


                                                 - 28 -
                                                III

                                           Conclusion

        For the reasons set forth in this opinion, we reverse the Superior Court’s judgment in all

respects. These cases may be remanded to that tribunal for: (1) the entry of summary judgment

in accordance with this opinion; (2) a determination of the amount of indemnification that the

Mayor is entitled to receive; and, (3) the amount of attorneys’ fees that Attorney Goldberg is

entitled to receive.



Justice Goldberg did not participate.



        Chief Justice Suttell, concurring in part and dissenting in part. I am in complete

agreement with Section II. B of the majority opinion vacating the judgment in favor of the

receiver with respect to the reimbursement of his attorneys’ fees. I part company, however, with

the majority’s reasoning in Sections II. C and D concerning the indemnification of the mayor and

the payment of the city council’s attorneys’ fees.

        The majority’s mandate directing that the mayor be indemnified for his attorneys’ fees

and legal costs rests upon G.L. 1956 § 45-15-16 and § 2-108 of the City of Central Falls Code of

Ordinances. In similar language, both the statute and ordinance provide that a municipal official

shall be indemnified if the official “was acting within the scope of his or her official duties or

employment.” The majority concludes that, “taking into account the unique and unprecedented

set of circumstances presented here,” the mayor was indeed acting within the scope of his official



Code of Ordinances, § 2-109. We are unable to perceive any reason to conclude that the justified
actions of the City Council in the instant cases could, by any stretch of the imagination, be
considered willful, wanton, or malicious.


                                               - 29 -
duties in filing suit to challenge the constitutionality of the Financial Stability Act (Act). My

review of the record, however, leads me to a contrary conclusion.

       The Financial Stability Act, G.L. 1956 chapter 9 of title 45, is an extraordinary piece of

legislation designed “to provide a mechanism for the state to work with cities * * * undergoing

financial distress that threatens the fiscal well-being, public safety, and welfare of such cities,

* * * with the state providing varying levels of support and control depending on the

circumstances.” Section 45-9-1. Pursuant to the Act, the director of revenue is authorized to

appoint a receiver if lesser measures have been inadequate to restore fiscal stability to the

municipality, as set forth in § 45-9-7(a), or if the municipality is facing a fiscal emergency, as set

forth in § 45-9-8. The receiver is then empowered to exercise “any function or power of any

municipal * * * officer.” Section 45-9-7(b)(2). Further, under § 45-9-7(c), “the powers of the

receiver shall be superior to and supersede the powers of the elected officials of the city,” which

officials “shall serve in an advisory capacity to the receiver.”

       The expansive nature of the Financial Stability Act is further made manifest by § 45-9-12

(“[T]he provisions of this chapter shall supersede any conflicting provisions of the city’s * * *

charter, local ordinance, rule or regulation.”); § 45-9-15 (“Insofar as the provisions of this

chapter are inconsistent with the provisions of any charter, other laws, or ordinances, general,

special, or local, or of any rule or regulation of the state or any municipality * * *, the provisions

of this chapter are controlling.”); and § 45-9-16 (“This chapter being necessary for the welfare of

the state and its inhabitants shall be liberally construed in order to effectuate its purposes.”).

Significantly, at all times relevant to these cases, the Act was presumed to be constitutional. See

State v. Faria, 947 A.2d 863, 867 (R.I. 2008) (“legislative enactments of the General Assembly




                                                - 30 -
are presumed to be valid and constitutional”) (quoting Newport Court Club Associates v. Town

Council of Middletown, 800 A.2d 405, 409 (R.I. 2002)).

       In accordance with the Act, the nonjudicial receiver for the City of Central Falls was

appointed on July 16, 2010 and thereby assumed the duties and functions of the office of the

mayor and relegated the mayor to serve in an advisory capacity only. In light of the statutory

framework and the “broad and sweeping” powers devolved by the General Assembly upon the

receiver, Moreau v. Flanders, 15 A.3d 565, 577 (R.I. 2011), I do not consider the actions of the

mayor in challenging the constitutionality of the Financial Stability Act to be within the scope of

his official duties or employment. His authority at that time was purely advisory and did not

enable him to incur legal costs at the expense of his financially distressed city.

       Moreover, § 2-109 of the City of Central Falls Code of Ordinances provides that “[t]he

city shall decline to indemnify any * * * official * * * for any * * * act, * * * if the same resulted

from willful, wanton or malicious conduct on the part of such * * * official * * *. The city

council shall decide, on a case-by-case basis, whether indemnification should be allowed or

declined.” Clearly the receiver, in whom the authority of the city council had statutorily vested,

did not allow indemnification to the mayor; on the contrary, the receiver specifically rescinded

the city council’s resolution to engage outside counsel for the mayor. In my opinion, the

mayor’s actions were in direct defiance of the receiver’s superior and superseding powers and,

thus, far exceeded the narrow scope of his official, i.e., advisory, duties.

       The majority awards the mayor indemnification of his attorneys’ fees, based upon § 45-

15-16, without regard to the text of the Financial Stability Act. I do not believe, however, that

the mayor gets a free pass from the strictures of the Act simply because its constitutionality had

yet to be tested.    The mayor may well have been raising a courageous challenge to the




                                                - 31 -
constitutionality of the Act, but neither state statute nor city ordinance provided him with a

means for indemnification.25 As the hearing justice succinctly put it:

                  “[T]he Receiver, exercising the powers of the city council in
                  accordance with §§ 45-9-7(b) and (c), was vested with the
                  authority to approve or deny [the mayor]’s requests for outside
                  legal counsel. In view of [the mayor]’s engagement of outside
                  counsel—in contravention of the Receiver’s September 22
                  letters—the City and Receiver are relieved of responsibility for
                  indemnifying him against those expenses, and [the mayor] must
                  now accept responsibility for the consequences of his choices.”

       The issue with respect to the payment of Attorney Goldberg’s attorneys’ fees is even

more compelling. The majority reverses the hearing justice’s decision, again based upon the

exceptional and unique circumstances of this case, primarily because the Financial Stability Act

was untested and the city council erroneously believed it to be unconstitutional, noting that the

council “did not have the benefit of our lengthy and comprehensive opinion in the first Moreau

case.” The majority also faults the hearing justice for relying “heavily on the provisions of the

Financial Stability Act which allowed the Receiver to rescind resolutions of the City Council.”

This reasoning entirely ignores the fact that the Act was and is, then and now, valid and

constitutional.

       Pursuant to the Act, the authority of the city council was reduced to an advisory capacity,

and the receiver was vested with superior, superseding powers. Section 45-9-7(c). In exercising

his legislatively granted authority, the receiver rescinded two resolutions of the city council: one

that authorized “the engagement of legal representation for the Council concerning the numerous



25
   The majority also leans heavily on the previous statement of this Court that “the mayor and
city council, in their individual and official capacities, have standing to challenge the
constitutionality of the act.” Moreau v. Flanders, 15 A.3d 565, 574 (R.I. 2011). However, it does
not necessarily follow from the fact that the mayor had standing to challenge the constitutionality
of the Act that he also had the authority to require the financially ailing city of Central Falls to
pick up the tab.


                                               - 32 -
matters that are currently affecting the City and the Central Falls Community”; and another that

authorized the engagement of independent counsel to file a legal action to challenge the

constitutionality of the Financial Stability Act. See § 45-9-6(d)(17); § 45-9-7(b)(1). Despite

these express rescissions, the city council chose to engage the services of outside legal counsel. I

do not agree with the majority’s contention that the city council’s resolutions, which were

lawfully rescinded by the receiver, were somehow valid because this Court had yet to rule on the

constitutionality of the Act.

       In my judgment, the overriding exceptional and unique circumstance in this case was the

dire financial condition afflicting Central Falls, which necessitated the appointment of a receiver.

The General Assembly carefully crafted the Financial Stability Act to provide relief to distressed

cities and to provide support to allow such municipalities a means of regaining their fiscal

footing. Here, the actions of both the mayor and the city council were in contravention of the

Act. Accordingly, I see no basis in law to indemnify the mayor or award fees to the city

council’s attorney, and I respectfully dissent from Sections II. C and D of the majority opinion.




                                               - 33 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Allan M. Shine et al. v. Charles Moreau et al.

CASE NO:              No. 2013-247-Appeal.
                      (PB 10-5615)
                      No. 2013-248-Appeal.
                      (PC 10-5672)
                      No. 2013-249-Appeal.
                      (PB 10-7394)

COURT:                Supreme Court

DATE OPINION FILED: June 18, 2015

JUSTICES:             Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice William P. Robinson III

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Michael A. Silverstein

ATTORNEYS ON APPEAL:

                      For Plaintiff: Theodore Orson, Esq.

                      For Defendant: John O. Mancini, Esq.